United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4417
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Todd L. Parde,                          *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: February 14, 2007
                                Filed: February 22, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Todd L. Parde (Parde) pled guilty to conspiring to distribute and possess with
intent to distribute 500 grams or more of methamphetamine mixture, in violation of
21 U.S.C. § 846. The district court1 sentenced him to the statutory minimum term of
120 months’ imprisonment and five years’ supervised release. On appeal, Parde
argues the district court erred by denying his downward-departure motion under
U.S.S.G. § 5K2.13. However, the district court was without authority to sentence him
below the statutory minimum because the government did not file a substantial-

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
assistance motion under 18 U.S.C. § 3553(e) and he was not eligible for safety-valve
relief under 18 U.S.C. § 3553(f). See United States v. Chacon, 330 F.3d 1065, 1066
(8th Cir. 2003). Accordingly, we affirm the judgment of the district court.
                       ______________________________




                                        -2-